Registration No. 333-129641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1/A-10 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LOCATE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Province of Alberta, Canada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 3124 Parsons Road Edmonton, Alberta Canada T6N 1L6 (Address of principal executive offices, including Postal Code) Registrant's area code and telephone number:(780) 408-2569 The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 (Name, address, including zip code, and telephone number, including area code, of agent of service) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] 1 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act of 1933, check the following box. [] 2 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Offering Price per Share [1] Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock without par value to be sold by the Company $ $ $ Common stock, without par value, to be sold by Selling Shareholders $ $ $ Total $ $ $ [1] Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(a). The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 3 PROSPECTUS LOCATE TECHNOLOGIES INC. This is an initial public offering of common shares of Locate Technologies Inc. 500,000 shares of common stock are being sold by us and 13,949,830 shares are being sold by Selling Shareholders. Prior to this offering, there has been no public market for the common shares.We intend to seek a quotation of the Bulletin Board operated by theFinancial Industry Regulatory Authority (FINRA).We do not have any arrangements with market makers to make a market in our common shares.The public offering price per share of the 500,000 shares we are offering and the 1,171,292 shares offered by Ken Smelquist, our vice president; the 2,000,000 shares offered by Optimum Instruments, Inc., a corporation owned and controlled by Mr. Smelquist; and, the 4,500,000 shares offered by 706166 Alberta Ltd., a corporation owned and controlled by our president, Lorne Drever, will be $1.00 during the duration of this offering.Mr. Smelquist, Optimum Instruments, Inc. and 706166 Alberta Ltd. are deemed underwriters in this offering.The remaining 6,278,538 shares, being offered by additional existing shareholders, will be sold at $1.00 per share until a market develops for our shares of common stock on the Bulletin Board operated by the Financial Industry Regulatory Authority. See Risk Factors beginning on page 11 to read about factors you should consider before buying common shares. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Offering Price Expenses Proceeds after Expenses Per share $ $ $ Shares offered by us $ $ $ Shares offered by Selling Shareholders $ $ 0 $ Our offering of 500,000 shares of common stock is being made in a direct public offering, without any involvement of broker-dealers, USD$500,000 all or nothing basis.An additional 7,671,292 are being offered by our officers and directors and affiliates for USD$7,671,292, and an additional 6,278,583 shares are being offered by unaffiliated third parties for USD$6,278,583 or, in the event that a market develops on the Bulletin Board, at the market price.Only the 6,278,583 shares being offered by the unaffiliated third parties can be sold at the market price.All other shares may only be sold for $1.00 per share. We will not receive any of the proceeds from the sale of the shares sold by the selling shareholders. Prospectus dated . 4 YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT. THIS PROSPECTUS MAY ONLY BE USED WHERE IT IS LEGAL TO SELL THESE SECURITIES. THE INFORMATION IN THIS PROSPECTUS MAY ONLY BE ACCURATE ON THE DATE OF THIS DOCUMENT. 5 PROSPECTUS SUMMARY The following summary highlights, should be read in conjunction with the more detailed information contained elsewhere in this prospectus. You should read carefully the entire document, including our financial statements and related notes, to understand our business, our common shares, and the other considerations that are important to your decision to invest in our common shares. You should pay special attention to the Risk Factors section. The phrase ‘fiscal year’ refers to the twelve months ended December 31 of the relevant year.All amounts noted in this document are stated in Canadian dollars, unless otherwise indicated.All financial information with respect to us has been prepared in accordance with generally accepted accounting principles in the United States, unless otherwise indicated. Locate Technologies Inc. We were incorporated pursuant to the Alberta Business Corporations Act on May 30, 2000. We are in the business of providing proprietary wireless technology to various automatic meter reading (AMR) markets and are based in Edmonton, Alberta. We have developed an automatic meter reading system that includes a proprietary system employing specialized hardware, firmware and software that will allow for residential and commercial applications.The Aspire Series product line is a snap-on wireless device which is compatible with nearly all meters currently on the market.The Aspire Series is designed for use by utility companies and energy service providers to assist in the real-time, comprehensive, low-cost remote reading of electric energy meters in residential and commercial & industrial structures and the transmission of that data on a frequent basis to a centralized location via a wireless connection where the data can be accessed immediately, archived and further used by utility companies and energy service providers for billing purposes, energy usage tracking, energy consumption management and power quality. We have also developed a system for Static-to-Dynamic IP address resolution. An IP address is a numeric address that is given to a device connected to the Internet so that it can be connected to just as phone numbers are given to cell phones. For dynamic IP addresses the device is assigned an IP address by the Internet Service Provider (ISP) when the device goes online. This IP address might be the same number each time a user logs on (called a Static IP), or it might be an address that is newly assigned each time the user connects (called a Dynamic IP). If the user is contacting the device, a static IP is required. For example, the data collection software used by power utilities, need to know the current IP address of the device to make a connection. With Dynamically allocated IP address the data collection software does not know what IP the device has. The new digital networks with limited IP address work on a dynamic IP basis. A Static-to-Dynamic IP resolution system is required to contact the devices. Locate Technologies has resolved this situation by getting the remote device to check into a common server that the data collection software can also call into. When the data collection software call into this intermediate server the current dynamic IP for the device is used to connect the call. Static-to-Dynamic IP is a major problem that is facing digital networks that have industrial customers which have stationary Aread@ sites. A piece of equipment that has digital ID no longer has a "number" assigned, but rather is assigned a number only when connecting. The host or enterprise software needs to know that number is before it can contact the device. We have provided both industry and the networks a "fix" to this very immediate problem. DART (Dynamic Addressing Resolution Technology) is a proprietary process which provides an end-to-end communication solution for both the networks and the end user. DART is a method for bridging the Dynamic address to a static DART server address. It works like this: The device reports the assigned dynamic IP address whenever it changes via a packet to the DART server. The Host software only has to know the Static address of the DART server and at what port the device was assigned at time of deployment. When the host data collection software connects to the DART server at this port the data is forwarded to the Dynamic IP reported in. DART server can run on the same computer as the data collection software is running on. 6 Operations We are an operating company that has been generating sales of our wireless internet solutions since 2002.For the years ended December 31, 2009, 2008 and 2007, we generated sales revenue of $892,666, $260,788, and $403,262, respectively.During the year ended December 31, 2009, we recorded an operating profit of $5,638 compared with operating losses of $441,248 and $211,088 for the years ended December 31, 2008 and 2007.As at December 31, 2009, we have a working capital deficit of $60,535 and an accumulated deficit of $3,790,231.Despite our sales level, we are currently unable to recover our overhead costs and will require additional financing to sustain operations or increase our sales volume.As such, our auditors have issued a going concern opinion which means that there is substantial doubt about our ability to continue in business. Our officers and directors have represented to us that they will loan or advance additional capital, if and when it is needed, to maintain our operations during the next twelve months. Our officers and directors will each only spend 20 hours per week on our operations; however, we do have two full time employees. Corporate Information We were incorporated under the laws of the Province of Alberta on May 30, 2000. We have no subsidiary corporations. Trademarks and Trade Names DART, Dynamic Addressing Resolution Technology, is the only name which has been applied for as a trademark in Canada.All other trademarks and trade names referred to in this prospectus are the property of their respective owners. 7 The Offering Common shares offered 500,000 shares of our common stock, which will represent 4.08% of the total shares to be outstanding, and selling shareholders are selling an additional 13,949,830 shares which constitute 96.54% of the total shares outstanding after the offering. Common shares to be outstanding after the offering 14,449,830 shares Estimated initial public offering price $1.00 per share. Use of proceeds The net proceeds to us from the offering, after deducting estimated expenses, are expected to be $425,000 and will be used for the following: * product development ($50,000) * market development ($100,000) * working capital($275,000) Our offering of 500,000 sharesis being made in a direct public offering, without any involvement broker-dealers, $500,000 all or nothing basis.The offering price is $1.00 per share.Subject to receipt of $500,000, the funds received from subscribers will be used by us as set forth in the Use of Proceeds section of this prospectus.We may only use funds received in this offering if we are successful in selling 500,000 shares of our common stock at $1.00 per share to non-affiliates during the offering period. Funds from this offering will be placed in a separate bank account at Canadian Western Bank at 2142 99th Street, Edmonton, Alberta, Canada T6N 1L2. Its telephone number is (780) 988-8607.The funds will be maintained in the separate bank until we receive $500,000 at which time we will remove those funds and use the same as set forth in the Use of Proceeds section of this prospectus. This account is not an escrow, trust or similar account.If we have not sold the 500,000 shares and raised the $500,000 within 270 days of the effective date of our registration statement, all funds will be promptly returned to you without a deduction of any kind.However, future actions by creditors in the subscription period could preclude or delay us in refunding your money.During the 270 day period, no funds will be returned to you. You will only receive a refund of your subscription if we do not raise the $500,000 within the 270 day period referred to above.Any interest earned on funds you use to purchase the shares will be retained by us even if we return the funds to you.We reserve the right to terminate the offering at any time in our sole discretion.Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 day period.Collected funds are deemed funds that have been paid by the drawee bank. Lorne Drever, one of our officers and directors, will make the determination regarding whether the offering conditions are satisfied.There are no finders involved in our distribution. Your funds will not be placed in an escrow or trust account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you.If that happens, you may lose your investment and your funds will be used to pay creditors.Further, officers and directors will have the power to appropriate the $500,000 we raise.As such, they could withdraw and misappropriate the funds without your knowledge. 8 Cease Trade Order The New Brunswick Securities Commission and the Alberta Securities Commission have issued permanent cease trade orders with respect to our securities.The British Columbia Securities Commission has issued a cease trade order against our President.Although the cease trade orders do not directly affect our operations, they do limit our ability to fund our business which may adversely affect our business and they may adversely affect our corporate image, which may affect our dealings with customers and suppliers. As a result, the Company has offered, to certain subscribers, the right to rescind their subscriptions and to receive a refund of their subscription amounts.To exercise this rescission right subscribers are required to complete and sign an election form and return it to the Company.Subscribers may notify the Corporation that they are not electing to exercise their right of rescission, in which case they will be issued shares of the Company in accordance with their subscription.Those subscribers that do not exercise the right of rescission within the allocated period of time will be deemed to have rejected the rescission offer and will be issued Shares of the Corporation in accordance with their subscriptions. Conflict of Interest Concurrently with the sale of shares by our selling shareholders, we are offering 500,000 shares of common stock to the public at an offering price of $1.00 per share.The percentage of the total outstanding common stock being offered by the selling shareholders is 100.00%.A total of 1,171,292 shares are offered by Ken Smelquist, our vice president, 2,000,000 shares by Optimum Instruments, Inc., a corporation owned and controlled by Mr. Smelquist, and, 4,500,000 shares offered by 706166 Alberta Ltd., a corporation owned and controlled by our president, Lorne Drever.Mr. Smelquist, Optimum Instruments, Inc., and 706166 Alberta Ltd. are deemed underwriters in this offering. Their shares will be sold only at an offering price of $1.00 during the duration of this offering.The remaining 6,278,538 will be sold at $1.00 per share until a market develops for our shares of common stock on the Bulletin Board operated by the Financial Industry Regulatory Authority.After a market develops on the Bulletin Board, the offering price of the 6,278,538 shares will be sold at the market price. Our offering of 500,000 shares of common stock is being made in a direct public offering, without any involvement of broker-dealers, USD$500,000 all or nothing basis.Of the shares being sold by shareholders, 7,671,292 are being offered by our officers, directors and affiliates for USD$7,671,292. The remaining6,278,538 shares are being offered by unaffiliated third parties for USD$6,278,538, or in the event that a market develops on the Bulletin Board, at the market price.Only the 6,278,583 shares being offered by the unaffiliated third parties can be sold at the market price.All other shares may only be sold for $1.00 per share. We will not receive any of the proceeds from the sale of the shares sold by the selling shareholders.Our officers and directors and their affiliates have orally agreed not to sell their shares pursuant to this registration statement until we have completed the sale of our 500,000 shares of common stock.While our officers and directors and their affiliates have agreed not to sell their shares until we have sold our 500,000 shares, the remaining selling shareholders who own 6,278,583 shares have not agreed to so refrain from selling.The sale of shares by the selling shareholders may prevent us from selling our 500,000 shares of common stock and may prevent us from raising the $500,000.This conflict may have an adverse affect upon us in that we may not be able to raise our $500,000. 9 Risk factors For a discussion of risks relating to this offering, see Risk Factors. Summary Financial and Other Data We derived the following summary financial and other data from more detailed information and financial statements and related notes appearing elsewhere in this prospectus. You should read the following information in conjunction with Selected Financial and Other Data, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the consolidated financial statements and related notes which are included elsewhere in this prospectus. Our financial statements are prepared in accordance with generally accepted accounting principles in the United States. For the Years Ended December 31, $ (audited) $ (audited) $ (audited) $ (audited) $ (audited) Balance Sheet Total Assets Total Liabilities Stockholders’ Deficit Income Statement Revenues Cost of Sales Gross Margin Total Operating Expenses Net Loss 10 RISK FACTORS Any investment in our common shares involves a high degree of risk. You should consider carefully the following information about these risks, together with the other information contained in this prospectus, before you decide to purchase our common shares. If any of the following risks occurs, our business, results of operations and financial condition would likely suffer. In these circumstances, the market price of our common shares could decline, and you may lose all or part of the money you paid to purchase our common shares. Risks associated with our company: 1.Our auditors have issued a going concern opinion.Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. 2.Because we have a limited operating history and have had losses in the past,there is no assurance our operations will result in profitable revenues.If we cannot generate sufficient revenues to operate profitably, we will cease operations.We were incorporated in May 30, 2000 and we have a limited operating history upon our which an evaluation of our future success or failure can be made. Our net loss since inception is $3,790,231.Our ability to achieve and maintain profitability and positive cash flow is dependent upon * our ability to locate customers who will purchase our products * our ability to generate revenues Based upon current plans, we expect to generate a gross profit of approximately $48,000 during the next twelve months.This will happen because we believe our revenues will exceed our cost of operations for the twelve months following the completion of this offering. We cannot guarantee that we will generate sufficient revenues to operate profitably. Failure to generate sufficient revenues to operate profitably will cause us to cease operations and go out of business. 3.Because our officers and directors will only be devoting limited time to our operations, our operations may be sporadic which may result in periodic interruptions or suspensions of operations.This activity could prevent us from attracting advertisers and result in a lack of revenues which will cause us to go out of business.Our officers and directors will only be devoting limited time to our operations. Lorne Drever, our president will be devoting approximately 20 hours per week to our operations; and, Ken Smelquist, our secretary and treasurer will be devoting 20 hours per week to our operations.Because our officers and directors will only be devoting limited time to our operations, our operations may be sporadic and occur at times which are convenient to our officers and directors.This activity is not conducive to operating a successful business and could result in an unwillingness of customers to transact business with us.As a result, we may not be able to generate sufficient revenues to stay in business. 11 4.We require additional funding since we expect a negative operating cash flow over the next 12 months.We expect to experience negative operating cash flow for the foreseeable future as a result of significant expenses until we generate self-sustaining revenues. We will spend money for ongoing product enhancements and market development. Accordingly, we will need to raise additional funds in the short-term in order to fund our business plan. We will need to raise the funds by offering and selling equity securities or convertible debt securities, which will cause the percentage of ownership of our shareholders to be reduced. 5.Future issuance of debt may contain contractual restrictions that may curtail implementation of our business plan.We do not have any contractual restrictions limiting our ability to incur debt. Any significant indebtedness, however, could restrict our ability to fully implement our business plan. If we are unable to repay the debt, we could be forced to cease operating. 6.We may not achieve the customer base necessary to become or remain profitable, which decreases the value of our stock. The automatic meter reading industry is highly competitive. Most of our competitors have significantly greater financial, technical, product development and marketing resources than us. Many of our competitors have substantial installed customer bases and the ability to fund significant production and marketing efforts. There can be no assurance that future competition will not have a material adverse effect on our results of operations, financial condition or business. For further discussion, see competition under the section of this prospectus entitled "Description of Business" below. 7.We may be unable to protect our intellectual property, trade secrets and know-how which may directly affect the amount of revenue we generate.We depend heavily on our intellectual property and we dependent on our ability to maintain the confidentiality of our technology. Although we intend to employ various methods to protect ourintellectual property and trade secrets, there can be no assurance that we will be able to maintain the confidentiality of any of our proprietary technologies, know-how or trade secrets, or that others will not independently develop substantially equivalent technology.As a result, our technology may be used by our competitors, which will reduce our potential revenues. 8.Our licenses may not give us adequate protection which may adversely affect our revenues.The Aspire Series product line was invented by Ken Smelquist, our Vice President of Technology and is owned by Optimum Instruments Inc., an Alberta corporation owned and controlled by Mr. Smelquist.Optimum Instruments Inc. granted us an exclusive worldwide license to manufacture, develop, market and sublicense the product line in the world in consideration of 2,000,000 shares of common stock.The license expired on March 31, 2006 but has been renewed through March 31, 2014 for the same consideration.As a result, products using a similar technology could be sold by our competitors, thereby reducing our revenues. 12 9. The New Brunswick Securities Commission ("NBSC") and Alberta Securities Commission ("ASC") have issued a cease trading order against us and the British Columbia Securities Commission ("BCSC") has issued a cease trading order against our President, Lorne Drever.The NBSC and ASC have issued cease trading orders against us and teh BCSC has issued a cease trading order against our President, Lorne Drever. These orders adversely affect our corporate image and prevent us from relying upon exemptions from registration in New Brunswick, Alberta and British Columbia. 10.Because we do not have an escrow or trust account for your subscription, ifwe file for bankruptcy protection or are forced into bankruptcy, or a creditor obtains a judgment against us and attaches the subscription, or our officers and directors misappropriate the funds for their own use, you will lose your investment.Your funds will not be placed in an escrow or trust account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you.Further, officers and directors will have the power to appropriate the $500,000 we raise.As such, they could withdraw the funds without your knowledge for their own use.If that happens, you will lose your investment and your funds will be used to pay creditors. 11.Because we are competing with our selling shareholders for purchasers of our shares of common stock, we may not be able to find buyers for the 500,000 shares we are offering.This could have an adverse affect on operations. Concurrently with the sale of shares by our selling shareholders, we are offering 500,000 shares of common stock to the public at an offering price of $1.00 per share.The percentage of the total outstanding common stock being offered by the selling shareholders is 100.00%.1,171,292 shares are offered by Ken Smelquist, our vice president; 2,000,000 shares are offered by Optimum Instruments, Inc., a corporation owned and controlled by Mr. Smelquist; and, 4,500,000 shares are offered by 706166 Alberta Ltd., a corporation owned and controlled by our president, Lorne Drever.Mr. Smelquist, Optimum Instruments, Inc. and 706166 Alberta Ltd. are deemed underwriters in this offering. Their shares will be sold only at an offering price of $1.00 during the duration of this offering.The remaining 6,278,538 will be sold at $1.00 per share until a market develops for our shares of common stock on the Bulletin Board operated by the Financial Industry Regulatory Authority.After a market develops on the Bulletin Board, the offering price of the 6,278,538 shares will be sold at the market price. Our offering of 500,000 shares of common stock is being made in a direct public offering, without any involvement of broker-dealers, USD$500,000 all or nothing basis.7,671,292 are being offered by our officers, directors and affiliates for USD$7,671,292.6,278,538 shares are being offered by unaffiliated third parties for USD$6,278,538 or, in the event that a market develops on the Bulletin Board, at the market price. Only the 6,278,538 shares being offered by the unaffiliated third parties can be sold at the market price.All other shares may only be sold for $1.00 per share. We will not receive any of the proceeds from the sale of the shares sold by the selling shareholders.Our officers and directors and their affiliates have orally agreed not to sell their shares pursuant to this registration statement until we have completed the sale of our 500,000 shares of common stock.While our officers and directors and their affiliates have agreed not to sell their shares until we have sold our 500,000 shares, the remaining selling shareholders who own 6,278,538 shares have not agreed to so refrain from selling.The sale of shares by the selling shareholders may prevent us from selling our 500,000 shares of common stock and may prevent us from raising the $500,000.This conflict may have an adverse affect upon us in that we may not be able to raise our $500,000. 13 12.Because there is no public trading market for our common stock, you may not be able to resell your stock.There is currently no public trading market for our common stock.Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares.If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. 13.Because the SEC imposes additional sales practice requirements on brokers who deal in our shares which are penny stocks, some brokers may be unwilling to trade them.This means that you may have difficulty reselling your shares and may cause the price of the shares to decline.Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket.For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale to you.Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares.This could prevent you from reselling your shares and may cause the price of the shares to decline. 14.Our issuance of additional shares may have the effect of diluting the interest of shareholders; our common stock shareholders do not have preemptive rights. Any additional issuances of common stock by us from our authorized but unissued shares may have the effect of diluting the percentage interest of existing shareholders. The securities issued to raise funds may have rights, preferences or privileges that are senior to those of the holders of our other securities, including our common stock. The board of directors has the power to issue such shares without shareholder approval. We fully intend to issue additional common shares in order to raise capital to fund our business operations and growth objectives. 15.Shareholders may have little control over decision making due to concentration of ownership in the hands of management and directors.Our officers and directors exercise control over 54.99% of our outstanding common stock.As a result, other investors in our common stock may not have much influence on corporate decision making. In addition, the concentration of control over our common stock in our officers and directors could prevent a change in control. 16.Limited liability of our executive officers and directors may discourage shareholders from bringing a lawsuit against them.Our memorandum and articles of incorporation contain provisions that limit the liability of directors for monetary damages and provide for indemnification of officers and directors. These provisions may discourage shareholders from bringing a lawsuit against officers and directors for breaches of fiduciary duty and may also reduce the likelihood of derivative litigation against officers and directors even though such action, if successful, might otherwise have benefitted the shareholders. In addition, a shareholder's investment in our company may be adversely affected to the extent that we pay costs of settlement and damage awards against officers or directors pursuant to the indemnification provisions of the bylaw. The impact on a shareholder's investment in terms of the cost of defending a lawsuit may deter the shareholder from bringing suit against any of our officers or directors. We have been advised that the SEC takes the position that these article and bylaw provisions do not affect the liability of any director under applicable federal and state securities laws. 14 17.Since we are a Canadian company and most of our assets and key personnel are located in Canada, you may not be able to enforce any United States judgment for claims you may bring against us, our assets, our key personnel or the experts named in this prospectus.We have been organized under the laws of Canada. Many of our assets are located outside the United States. In addition, a majority of the members of our board of directors and our officers and the experts named in this prospectus are residents of countries other than the United States. As a result, it may be impossible for you to affect service of process within the United States upon us or these persons or to enforce against us or these persons any judgments in civil and commercial matters, including judgments under United States federal securities laws. In addition, a Canadian court may not permit you to bring an original action in Canada or to enforce in Canada a judgment of a U.S. court based upon civil liability provisions of U.S. federal securities laws. 18. Forward Looking Statements.This prospectus contains forward-looking statements. We intend to identify forward-looking statements in this prospectus using words such as anticipates, will, believes, plans, expects, future, intends, or similar expressions. These statements are based on our beliefs as well as assumptions we made using information currently available to us. Because these statements reflect our current views concerning future events, these statements involve risks, uncertainties and assumptions. Actual future results may differ significantly from the results discussed in the forward-looking statements. Some, but not all, of the factors that may cause these differences include those discussed in the Risk Factors section. You should not place undue reliance on these forward-looking statements. USE OF PROCEEDS Our offering is being made in a direct public offering, without any involvement of broker-dealers, $500,000 all or nothing basis.The table below sets forth the use of proceeds if all of the shares in this offering are sold. 100% Gross proceeds $ Offering expenses $ Net proceeds $ The net proceeds will be used as follows: Product development $ Market development $ Working capital $ $50,000 will be used to further develop our Aspire Series product line. $100,000 will be used to promote the marketing of our Aspire Series. $275,000 will be used for working capital.Working capital expenditures include rent, marketing, costs of operating our office, and costs related to filing reports with the SEC. 15 DIVIDEND POLICY We have never declared or paid any dividends on our capital stock. We intend to retain earnings, if any, to fund the operation and growth of our business and do not anticipate paying any cash dividends in the foreseeable future. CAPITALIZATION The following table sets forth our capitalization at December 31, 2009, on a historical basis and as adjusted to reflect the sale of the shares.No proceeds from the sale of shares of common stock by Selling Shareholders will be received by us. This table should be read in conjunction with the section entitled, Management's Discussion and Analysis of Financial Condition and Results of Operations; our Financial Statements and Notes; and other financial and operating data included elsewhere in this prospectus. As Adjusted After Offering Actual 100% Common Stock: unlimited authorized shares with no par value, issued and outstanding TOTAL STOCKHOLDERS' EQUITY (DEFICIT) $ ) $ DILUTION Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. As of December 31, 2009, the net tangible book value of our shares of common stock was a deficit of $51,417 or approximately ($0.004) per share based upon 13,949,830 shares issued and outstanding. Upon completion of this offering, the net tangible book value of the 14,449,830 shares to be outstanding will be a surplus of $448,583, or approximately $0.031 per share.The net tangible book value of the shares held by our existing stockholders will be increased by $0.035 per share without any additional investment on their part. You will incur an immediate dilution from $1.00 per share to $0.035 per share. After completion of this offering, you will own 3.46% of the total number of issued and outstanding common shares for which you will have made a cash investment of $500,000, or $1.00 per share. Our existing stockholders will own approximately 96.54% of the total number of issued and outstanding common shares.They have made contributions of cash and/or services and/or other assets, totaling $3,524,912 or approximately $0.25 per share. 16 The following table compares the differences of your investment in our shares with the investment of our existing stockholders. Existing Stockholders: Net tangible book value per share before offering $ Potential gain to existing shareholders $ Net tangible book value per share after offering $ Increase to present stockholders in net tangible book value per share after offering $ Capital contributions $ Number of shares outstanding before the offering Number of shares outstanding after the offering Percentage of ownership by existing shareholders after offering 96.54% Purchasers of Shares in this Offering Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by new subscribers Percentage of ownership by new subscribers 3.46% 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Note Regarding Forward-Looking Statements The following discussion should be read in conjunction with Locate Technologies Inc. audited financial statements and notes thereto for the years ended December 31, 2009, 2008, and 2007, which have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States and expressed in Canadian dollars.Our financial condition and results of operations are not necessarily indicative of what may be expected in future years. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent liabilities at the financial statements date and reported amounts of revenue and expense during the reporting period.On an on-going basis we review our estimates and assumptions.Our estimates were based on our historical experience and other assumptions that we believe to be reasonable under the circumstances.Actual results are likely to differ from those estimates under different assumptions or conditions, but we do not believe such differences will materially affect our financial position or results of operations. Overview We were incorporated pursuant to the Alberta Business Corporations Act on May 30, 2000.Our principal business is the selling of our primary product, the Aspire, which is a wireless data communication device. We sell our proprietary (meaning that both the hardware and software that operates it were developed by the company) wireless technology to automatic meter reading (AMR) markets in the power utility industry and are based in Edmonton, Alberta. We have developed an automatic meter reading device that has proprietary (meaning is not free or open source software as end-users generally do not have the ability to run the software for any purpose, study and modify the software, copy the software and provide it to third parties, or make and release improvements to the software) hardware, firmware (firmware is software that is embedded in a hardware device. It is often provided on flash ROMs or as a binary image file that can be uploaded onto existing hardware by a user) and software (external to the hardware used by computer operating system, system software helps run the device or hardware and computer system) that allows for residential and commercial collection of meter data. The Aspire 400 Series product line is a snap-on (installs onto a meter without any reconfiguration to the meter) wireless device which is compatible with nearly all power meters currently on the market. The Aspire 400 Series is designed for use by power utility companies and energy service providers to assist in the real-time, comprehensive, low-cost remote reading of electric energy meters in residential and commercial & industrial structures and the transmission of that data on a frequent basis to a centralized location (a computer workstation) via a wireless connection where the data can be accessed immediately, archived and further used by utility companies and energy service providers for billing purposes, energy usage tracking, energy consumption management and power quality. 18 We have also developed a system for Static-to-Dynamic IP address resolution. An IP address is a numeric address that is given to a device connected to the Internet so that it can be connected to just as phone numbers are given to cell phones. For dynamic IP addresses the device is assigned an IP address by the Internet Service Provider (ISP) when the device goes online. This IP address might be the same number each time a user logs on (called a Static IP), or it might be an address that is newly assigned each time the user connects (called a Dynamic IP). If the user is contacting the device, a static IP is required. For example, the data collection software used by power utilities, need to know the current IP address of the device to make a connection. With Dynamically allocated IP address the data collection software does not know what IP the device has. The new digital networks with limited IP address work on a dynamic IP basis. A Static-to-Dynamic IP resolution system is required to contact the devices. Locate Technologies has resolved this situation by getting the remote device to check into a common server that the data collection software can also call into. When the data collection software call into this intermediate server the current dynamic IP for the device is used to connect the call. Static-to-Dynamic IP is a major problem that is facing digital networks that have industrial customers which have stationary Aread@ sites. A piece of equipment that has digital ID no longer has a "number" assigned, but rather is assigned a number only when connecting. The host or enterprise software needs to know that number is before it can contact the device. We have provided both industry and the networks a "fix" to this very immediate problem. DART (Dynamic Addressing Resolution Technology) is a proprietary process which provides an end-to-end communication solution for both the networks and the end user. Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles requires management to make a wide variety of estimates and assumptions that affect (i) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and (ii) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements. Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain. As the number of variables and assumptions affecting the future resolution of the uncertainties increases, these judgments become even more subjective and complex.The most significant accounting policies that are most important to the portrayal of our current financial condition and results of operations are as follows: Research and Development Costs Research and development costs related to the enhancement of existing modems and computer products are charged to operations as incurred until technological feasibility in the form of a working model has been established. The time period between the establishment of technological feasibility and completion of product development is expected to be short, therefore we have not capitalized product development costs during the respective periods. 19 Revenue Recognition Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed or products shipped, and collectability is reasonably assured. We continually monitor timely payments and assess any collection issues. The allowance for its bad debts is based on our detailed assessment of the collectability of specific customer accounts. Any significant customer accounts that are not expected to be collected are excluded from revenues. We will recognize revenue from licensing our products in accordance with ASC 605, Revenue Recognition. Revenue from licensing its products is recognized when persuasive evidence of an arrangement exists, the price is fixed or determinable, collection of the resulting receivable is probable, and returns can be reasonably estimated.We do not provide maintenance or service on the sale of its products. Business Strategy and Development Our business and development strategy since our inception in 2000 has been to focus primarily on the development of a wireless data collection device that would be used in the power utility market.Our current product offerings include a product that was developed for analog cellular networks.Advanced Mobile Phone System (AMPS) is the analog mobile phone system standard developed by Bell Labs, and officially introduced in the Americas in 1984. Though analog is no longer considered advanced at all, the relatively seamless cellular switching technology AMPS introduced was what made the original mobile radiotelephone practical, and was considered quite advanced at the time.Cellular networks were given permission to phase out AMPS by March 2007 in both Canada and the United States by the CRTC, the Canadian Radio-Television and Telephone Commission and the FCC, the Federal Communications Commission respectively.The Company successfully developed a product that worked on this cellular network using CDPD, Cellular Digital Packet Data. In 2002 and 2003, we began re-developing the same product for use on the digital networks such as Code division multiple access (CDMA) as a form of multiplexing (not a modulation scheme) and a method of multiple access that does not divide up the channel by time or frequency, but instead encodes data with a special code associated with each channel and uses the constructive interference properties of the special codes to perform the multiplexing. CDMA also refers to digital cellular telephony systems that make use of this multiple access scheme, such as those pioneered by Qualcomm.This product is called the Aspire 402CX. We have also developed a product for the other digital network, GPRS, general private radio service.GPRS is different from the older Circuit Switched Data (or CSD) connection included in GSM standards releases before Release 97 (from 1997, the year the standard was feature frozen). In CSD, a data connection establishes a circuit, and reserves the full bandwidth of that circuit during the lifetime of the connection. GPRS is packet-switched which means that multiple users share the same transmission channel, only transmitting when they have data to send. This means that the total available bandwidth can be immediately dedicated to those users who are actually sending at any given moment, providing higher utilization where users only send or receive data intermittently. Web browsing, receiving e-mails as they arrive and instant messaging are examples of uses that require intermittent data transfers, which benefit from sharing the available bandwidth. Usually, GPRS data are billed per kilobytes of information transceived while circuit-switched data connections are billed per second. The latter is to reflect the fact that even during times when no data are being transferred, the bandwidth is unavailable to other potential users. 20 GPRS originally supported (in theory) IP, PPP and X.25 connections. The latter has been typically used for applications like wireless payment terminals although it has been removed as a requirement from the standard. X.25 can still be supported over PPP, or even over IP, but doing this requires either a router to do encapsulation or intelligence built into the end terminal.This product is called the Aspire 402GS. This product development for the 402GS and 402 CX was completed in February, 2005.We have initiated commercial production and sales of them.All three of the aforementioned products can be placed into a NEMA, National Electrical Manufacturers Association, a U.S. based industry group representing those who design and manufacture electrical equipment, outdoor rated enclosure.This product is called the Aspire 410 and is available in either: GPRS, CDMA or CDPD. We also embarked on the research and development of a new product that simulates POTS, plain old telephone service, which are the services available from analogue telephones prior to the introduction of electronic telephone exchanges into the public switched telephone network. The Aspire 411 (available in either CDMA or GPRS) has the capabilities of mounting to a meter that has a traditional fax modem inside.Our device interprets the Dual-tone multi-frequency (DTMF), also known as Touch Tone or Tone Dialing signals and translates them into digital packet data as described previously and sends the data via the digital network to a host computer through the Ethernet. Ethernet is a large and diverse family of frame-based computer networking technologies for local area networks (LANs). The name comes from the physical concept of the ether. It defines a number of wiring and signaling standards for the physical layer, two means of network access at the Media Access Control (MAC)/data link layer, and a common addressing format. We market our Aspire Series product line throughout North America.The current principal target of our marketing and sales efforts is the utility and energy service provider industries. These industries consist of a wide variety of organizations that use data communications in an automated process application, such as utilities and energy management companies. Responding to deregulation and other major changes taking place within the industry, electric power utility companies have become leading advocates in promoting the implementation of automation and technological advancement as a means of achieving cost savings as they enter the competitive arena. Utility companies are automating numerous distinct processes within their operating systems. In August, 2007, we signed a 5 year Strategic Alliance Agreement with Elster LLC in the Americas.Elster under the terms of the agreement has the non-exclusive right to market and sell our Aspire line of products in North America, Mexico, South America, the Caribbean, Australia and New Zealand.The term of the contract has one automatic renewal term.Elster is not paid any commission under this agreement. 21 Currently, we market our Aspire Series product line through direct sales. We promote the unique features and specialized services of our Aspire Series product line.We have a partnership with Elster which is one of the largest meter manufacturers in the world dealing in Europe, North America, Central America and South America; they have a complete AMI solution which is where the Aspire modem comes in, being the bridge that connects their meters and software to the cellular networks. We have completed jobs with Elster in Arizona, Alberta, Costa Rica and Honduras. Our Aspire modem is displayed in Elster’s booth at all of the major trade shows that they attend including Distributech, EnergyAxis, and Automatic Meter Reading Association (AMRA). We also attended several industry trade shows with our own booth including Distributech, AT&T, Rogers, and AMRA. We have had our booth set up in cities such as Quebec, San Antonio, Nashville, Dallas, Long Beach, Edmonton, San Diego, and St. Louis. Trends Affecting our Operations In 2002, the FCC decided to no longer require A and B carriers to support AMPS service as of March 1, 2008. Since the AMPS standard is analog technology, it suffers from an inherently inefficient use of the frequency spectrum. All AMPS carriers have converted most of their consumer base to a digital standard such as CDMA2000 or GSM and continue to do so at a rapid pace. Digital technologies such as GSM and CDMA2000 support multiple voice calls on the same channel and offer enhanced features such as two-way text messaging and data services.Most if not all major utilities use AMPS cellular phones to read meters where it was too expensive to provide wireline phone or because of price advantages on the monthly fee for service. These cell phone contracts are no longer being renewed and the utilities are actively looking for a replacement.The Aspire 402GS and CX are ideal replacements for meters that are scheduled to be replaced with a RS232 communication board or serial communication board (serial communications is the process of sending data one bit at one time, sequentially, over a communications channel or computer bus).This serial communication board is ordered from the factory and is installed inside the meter. For meters that are not scheduled for replacement and equipped with an analog modem, similar to a fax modem, the Company continues to develop the Aspire 411CX and GS.This is a digital to analog converter and simulates POTS, plain old telephone service, and is a direct analog replacement for the utility without any disruption of service. We were able to gain approval for the Aspire 402CX (CDMA) on Bell Mobilitys network.We are now able to offer both digital network choices to potential clients. During the years ended December 31, 2009, 2008, and 2007, sales to a company controlled by a related party totaled $22,200, $49,684, and $64,215, respectively.The foregoing amounts were recorded as revenue.These amounts are material to our operations and have had an effect on our results of operations, financial condition, liquidity and capital resources. 22 Our operating losses have increase in recent years which have been attributed to lower sales volumes, lower gross margins, and increase in operating expenditures.Losses continued to be supported by advances from companies controlled by Lorne Drever, one of our directors and major shareholder of the company, and through third party debt and equity financing. The development of the Aspire Series was done with low overhead costs and in-house engineering.The ongoing maintenance of the Aspire is still being done in-house.The wireless world is constantly changing and therefore the firmware and software in the Aspire has to be continually “tweaked” to ensure failsafe performance.We now respond to the ever changing demands of the wireless world and deliver a product that continues to perform throughout the Americas. We utilize existing manufacturers to produce our products and do not need to lease or build manufacturing facilities.We intend to operate not principally as a manufacturer of products, but as a provider of comprehensive AMR, and we plan to continue to out source manufacturing of the equipment employed in our Aspire Series product line in order to achieve the highest cost-efficiencies. We have developed the Aspire with a view to fully automated production. The circuit board is designed for SMT (surface mount technology).The exterior packaging involves the use of injected molds and closes by way of a friction fit. There is a world wide availability of SMT production by contract vendors. It is international industry standard and therefore once proper designs exist and processes are set out, the product can be produced on any SMT line. We hire outside parties or contract manufacturers to assemble and manufacture the Aspire. Plan of Operations/Milestones We continued our marketing initiatives in 2009 and will continue our marketing initiatives through 2010, including an ongoing reconnaissance program designed to keep abreast of industry changes.In 2009, we did not spend any money on research and development.In 2010, we plan to spend $45,000.00 from the proceeds of this offering on research and development relating to the development of our Aspire Series product line.We have begun the certification process on the Verizon cell network in the United States and are planning to use a portion of the proceeds of this offering to finance product development; however, in the event of shortfalls, Lorne Drever and Ken Smelquist, both directors and shareholders, have committed a maximum of $500,000 for the next 12 months under the provision that there are significant product trials ongoing. To maintain our current staffing levels and overhead and commitments to increased product marketing development, the company is going to need to continue to sell product to ENMAX and continue to build the relationship with Elster LLC..We estimate sales to reach $1 million this year with a gross margin of approximately $600,000 leaving us with a profit of $48,000 to finance any necessary increases in working capital, particularly accounts receivable and inventory.Any future shortfall would be covered by companies controlled by the major shareholders, however we do not anticipate this to be necessary. 23 In an attempt to become fully operational and profitable, we will need to achieve the following milestones: January -December 2010 *Continue to deploy field trialso and continue to work with potential clients bringing them to successful conclusion.Cost: None. *Create two new accounts.Cost: None. *Directors continue to supplement operations. *Complete Verizon Wireless certification process. Total Anticipated Cost: $45,000.00 *Close two field trials generating immediate sales.Cost: None. *Continue to deploy field trials and continue to work with potential clients bringing them to successful conclusion and ultimately sales.Cost: None. *Begin to look for new partnership agreements with meter and software manufacturers.These partnerships are not exclusive and are non-binding but rather a relationship where each company enjoys the benefits of a customer driven solution using the support and technical expertise of both companies.Cost: None. *Directors continue to supplement operations. January - March 2011 *Close one partnership agreement.Cost: None. *Establish three new accounts.Cost: None. *Directors continue to supplement operations. *Field trials are established once a potential client utility contacts the company regarding the Aspire 400 series product.Demonstration cell accounts are created by the networks and 1-5 units are deployed.The product is sold.The company begins to work with the utility to eliminate installation concerns, firewall issues and other related technical difficulties.The goal is to have the utility successfully read a meter(s) and adopt the product for broad application and deployment. Results of Operations For the years ended December 31, 2009, 2008, and 2007, we incurred net losses of $21,139, $526,208, and $247,093 respectively.The improvement in our net loss during fiscal 2009 was attributed to an increase in our overall sales revenue and gross margin.Sales increased significantly compared to the prior year as new contracts were signed and work performed.Overall, the gross profit margin for the years ended December 31, 2009, 2008, and 2007 were 60.8%, 35.4%, and 66.9%. Our operating expenses for the years ended December 31, 2009, 2008, and 2007 were $537,496, $533,581, and $481,061, respectively.Operating expenses were comprised of the following items: 24 For the Years Ended December 31, $ $ $ Advertising and Promotion (1) Contract Service (2) Office and Administration (3) Professional Fees (4) Research and Development (5) - - Salaries and Related Benefits (2) Travel Our advertising and promotion costs have remained relatively steady over the three-year period.The increase in 2008 was attributed to the Company’s efforts to increase its exposure and sales revenue given the downfall in the economy. Labour costs, such as contract service and salaries and benefits have increased in line with the significant increase in sales revenue.The Company relied more on contract service rather than permanent employees given the uncertainty of sustaining the current sales levels due to the weak economy. Office and administration costs increased from 2008 due to increase in overall sales production.The balance from 2007 included costs from public and investor relations program that was not experienced in 2008 and 2009. Professional fees remained consistent with 2008 as a reflection of the audit, accounting, and legal costs incurred with the Company’s F-1 Registration process.In 2007, significant costs were incurred as part of the filing process and the work incurred with respect to the investigation from the New Brunswick Securities Commission. The majority of research and development costs on our products were completed by 2005, and only minimal amounts have been spent on research and development as the Company’s focus has moved to marketing and promotion of our Aspire line of products. Liquidity and Capital Resources As of December 31, 2009, we had current assets of $124,611compared with current assets of $259,673 at December 31, 2008 and $409,709 at December 31, 2007.The decrease in current assets was attributed mainly to a decrease in accounts receivable. Our total assets for the year ended December 31, 2009, 2008, and 2007 were $133,729, $271,747, and $421,612, respectively.We also had a working capital deficit of $60,535 at December 31, 2009 compared with $28,449 at December 31, 2008 and a working capital surplus of $169,224 at December 31, 2007.The decrease in available working capital is attributed to the fact that the Company has placed a stronger reliance of its financing efforts in the past few years on short-term debt financing compared to equity financing, which has resulted in the use of available funds for operations, but the overall debt balance remains unpaid. 25 Our accounts receivable was $1,195 compared with $117,683 as at December 31, 2008 and $30,912 as at December 31, 2007.The decrease in accounts receivable was attributed to the fact that the Company obtained payment for sales orders when shipment was made in order to minimize the accounts receivable balance. Inventory as at December 31, 2009 was $51,875 compared with $80,876 as at December 31, 2008 and $150,739 as at December 31, 2007.The decrease in inventory is attributed to the fact that the sales activity increased in 2009 and the Company is attempting to preserve cash flow by minimizing the value of inventory on hand. Our accounts payable and accrued liabilities at December 31, 2009 was $80,136 compared with $109,257 at December 31, 2008, and $100,533 at December 31, 2007.Generally, or accounts payable and accrued liabilities have been consistent on a year-to-year basis and any fluctuations are generally a result of timing differences between receipt and payment of invoices. Cashflows from Operating Activities For the year ended December 31, 2009, we were provided $114,764 of cash from operating activities compared with the use of cash for operating activities of $397,849 and $440,275 for the years ended December 31, 2008 and 2007 respectively.The increase in the cash provided from operating activities is attributed to the fact that the Company recognized sales revenue of $892,666 in 2009 and was able to generate positive cash flows from its operating activities. Cashflows from Financing Activities For the year ended December 31, 2009, the Company used cash of $8,903 for financing activities compared with obtaining proceeds of $401,300 and $440,540 for the years ended December 31, 2008 and 2007 respectively.During fiscal 2009, the Company received $5,000 from short-term notes payable but was required to repay $13,903 of common stock that were previously issued.The Company did not issue any common shares for proceeds during the year ended December 31, 2009 compared with $328,706 and $444,931 for the years ended December 31, 2008 and 2007 respectively. Cashflows from Investing Activities For the year ended December 31, 2009, the Company did not have any investing activities compared with use of cash for investing activities of $3,451 and $265 for the years ended December 31, 2008 and 2007 for the purchases of property and equipment. Although there is no assurance that we will be successful in our operations, management believes that we will be able to secure the necessary financing to enable it to continue as a going concern. Accordingly, these financial statements do not reflect adjustments to the carrying value of assets and liabilities, the reported revenues and expenses and balance sheet classifications used that would be necessary if the going concern assumption were not appropriate. Such adjustments could be material. 26 Recent U.S. Accounting Pronouncements In January 2010, the FASB issued an amendment to ASC 505, Equity, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend.This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis.The adoption of this standard is not expected to have a significant impact on the Company’s financial statements. In October 2009, the FASB issued an amendment to the accounting standards related to certain revenue arrangements that include software elements. This standard clarifies the existing accounting guidance such that tangible products that contain both software and non-software components that function together to deliver the product’s essential functionality, shall be excluded from the scope of the software revenue recognition accounting standards. Accordingly, sales of these products may fall within the scope of other revenue recognition standards or may now be within the scope of this standard and may require an allocation of the arrangement consideration for each element of the arrangement. This standard, for which the Company is currently assessing the impact, will become effective on January 1, 2011. In October 2009, FASB issued an amendment to the accounting standards related to the accounting for revenue in arrangements with multiple deliverables including how the arrangement consideration is allocated among delivered and undelivered items of the arrangement. Among the amendments, this standard eliminated the use of the residual method for allocating arrangement considerations and requires an entity to allocate the overall consideration to each deliverable based on an estimated selling price of each individual deliverable in the arrangement in the absence of having vendor-specific objective evidence or other third party evidence of fair value of the undelivered items. This standard also provides further guidance on how to determine a separate unit of accounting in a multiple-deliverable revenue arrangement and expands the disclosure requirements about the judgments made in applying the estimated selling price method and how those judgments affect the timing or amount of revenue recognition. This standard, for which we are currently assessing the impact, will become effective on January 1, 2011. On September 30, 2009, we adopted changes issued by FASB to the authoritative hierarchy of GAAP.These changes establish the FASB Accounting Standards Codification (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates.Accounting Standards Updates will not be authoritative in their own right as they will only serve to update the Codification.These changes and the Codification itself do not change GAAP.Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on our financial 27 In August 2009, FASB issued an amendment to the accounting standards related to the measurement of liabilities that are recognized or disclosed at fair value on a recurring basis. This standard clarifies how a company should measure the fair value of liabilities and that restrictions preventing the transfer of a liability should not be considered as a factor in the measurement of liabilities within the scope of this standard. This standard is effective for the Company on October 1, 2009. The adoption of this amendment did not have a material effect on the Company’s financial statements. Effective June 30, 2009, we adopted a new accounting standard issued by the FASB related to the disclosure requirements of the fair value of the financial instruments. This standard expands the disclosure requirements of fair value (including the methods and significant assumptions used to estimate fair value) of certain financial instruments to interim period financial statements that were previously only required to be disclosed in financial statements for annual periods. In accordance with this standard, the disclosure requirements have been applied on a prospective basis and did not have a material impact on our financial statements. In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The adoption of ASC 105 did not have a material impact on the Company’s consolidated financial statements, but did eliminate all references to pre-codification standards. We have implemented all new accounting pronouncements that are in effect.These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and we do not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. BUSINESS Overview We were incorporated pursuant to the Alberta Business Corporations Act on May 30, 2000. We are in the business of providing proprietary wireless technology to various automatic meter reading (AMR) markets and are based in Edmonton, Alberta. We have developed an automatic meter reading system that includes a proprietary system employing specialized hardware, firmware and software that will allow for residential and commercial applications.The Aspire Series product line is a snap-on wireless device which is compatible with nearly all meters currently on the market.The Aspire Series is designed for use by utility companies and energy service providers to assist in the real-time, comprehensive, low-cost remote reading of electric energy meters in residential and commercial & industrial structures and the transmission of that data on a frequent basis to a centralized location via a wireless connection where the data can be accessed immediately, archived and further used by utility companies and energy service providers for billing purposes, energy usage tracking, energy consumption management and power quality. 28 We have also developed a system for Static-to-Dynamic IP address resolution. An IP address is a numeric address that is given to a device connected to the Internet so that it can be connected to just as phone numbers are given to cell phones. For dynamic IP addresses the device is assigned an IP address by the Internet Service Provider (ISP) when the device goes online. This IP address might be the same number each time a user logs on (called a Static IP), or it might be an address that is newly assigned each time the user connects (called a Dynamic IP). If the user is contacting the device, a static IP is required. For example, the data collection software used by power utilities, need to know the current IP address of the device to make a connection. With Dynamically allocated IP address the data collection software does not know what IP the device has. The new digital networks with limited IP address work on a dynamic IP basis. A Static-to-Dynamic IP resolution system is required to contact the devices. Locate Technologies has resolved this situation by getting the remote device to check into a common server that the data collection software can also call into. When the data collection software call into this intermediate server the current dynamic IP for the device is used to connect the call. Static-to-Dynamic IP is a major problem that is facing digital networks that have industrial customers who have stationary Aread@ sites. A piece of equipment that has digital ID no longer has a "number" assigned, but rather is assigned a number only when connecting. The host or enterprise software needs to know what that number is before it can contact the device. We have provided both industry and the networks a "fix" to this very immediate problem. DART (Dynamic Addressing Resolution Technology) is a proprietary process which provides an end-to-end communication solution for both the networks and the end user. DART is a method for bridging the Dynamic address to a static DART server address. It works like this: The device reports the assigned dynamic IP address when ever it changes via a packet to the DART server. The Host software only has to know the Static address of the DART server and at what port the device was assigned at time of deployment. When the host data collection software connects to the DART server at this port the data is forwarded to the Dynamic IP reported in. DART server can run on the same computer as the data collection software is running on. In Canada, we currently sell our products in the provinces of Alberta, Saskatchewan, Ontario and New Brunswick.In the United States, we currently sell our products in California, Florida, Illinois, Michigan, New York, North Carolina, and Washington. We have determined that our product is currently filling a void that has been created by the wireless networks in North America.In 2004, the FCC and Industry Canada allowed the wireless networks to stop providing analog cell service and they granted permission to only offer digital.Digital cell service comes in two forms, CDMA (Code Division Multiple Access) and GSM (General Service Messaging).This decision has been grandfathered to April 2007.Power utility companies all over North America have used analog cell phones to plug into meters.There are literally millions of them out there.They are now finding that when they go to renew their contract for a particular cell phone which is attached to the meter, the cell provider will not let them renew the contract.This creates two problems for the Power Utility company, first there has not been a generally accepted hardware replacement and secondly, the change of a communication device may not or will not interface will their enterprise software.Hence they cannot retrieve the data from the meter and even if they could it likely would not be recognized by the billing software they are using.We have developed a product that has the ability to be on the digital network, is easily replaced at the meter site with little to no change of business and the data that is transmitted over the public networks arrives in a format that the current software programs recognize. 29 Industry Overview Over the past several years, the AMR industry has undergone growth. Many factors have contributed to this growth. This includes an increase in demand for wireless data transmission services that increase the efficiency of meter reading service companies; mandates by federal and state regulators requiring that the energy industry utilize automatic meter reading technologies and read meters with increased frequency and a growing preference among commercial, industrial and governmental enterprises for automation of remote data acquisition and collection activities through wired and wireless communications technologies. The Aspire Series Product line Our Aspire Series product line is designed to enable users to remotely read in real-time electronic energy usage meters without the necessity of someone traveling to and physically reading the meter. The predominant method of reading electronic meters is for an individual to travel to the site of the meter and make a record of the data compiled by that meter, either manually as a notation in a log book or electronically by inputting the data into a handheld or other electronic data retention device. In the case of a log book, the information is then typically recorded manually into a centralized database for energy usage tracking and billing purposes. In the case of a electronic data retention device, the information is typically downloaded to a centralized database for these purposes. Residential meters are customarily read on a monthly basis, allowing only a limited ability to track energy usage fluctuations over periods of less than one month. In addition, physical reading of meters is accompanied by the problem of reader error, causing inefficiencies resulting from necessary corrective procedures. Our Aspire Series product line system is designed to provide continuous meter-reading capabilities, address the inefficiencies that accompany physical meter reading and provide additional benefits to its users.We completed an initial sale of the product to a local power distributor in the first quarter of 2003. The Aspire Series product line product is small, portable and simple with no visible controls. It is easily transported for demonstrations and its functionality can be easily displayed via the Internet. We believe that the Aspire Series product line will provide utilities with the peripheral required to access meters in real-time, reliably. Live demonstrations are available and the device can be configured to work with most known power meters.The Aspire Series product line is a "snap-on" or "plug & play" retrofit and is compatible with nearly every meter currently in the market. The Aspire's has inter-connectivity to the meter is provided through the RJ11, RS232 or RS45 serial port.This feature is called QuickConnect, which allows the device to distinguish between the type of serial connection without any special cabling requirements. 30 The Aspire product allows the client to measure the exact amount of energy, whether, water, electricity or gas, use by a customer at any time.The data is transmitted to the energy provider.The provider can use the information for research, statistics or billing. We believe that the anticipated deployment costs of our Aspire Series product line system is small compared to other AMR products because it will rely upon existing cellular and other wireless equipment. The Aspire's versatility allows for adoption into gas and water meters, with little or no enhancements or changes. Information from the Aspire Series product line is routed onto a digital public network and relayed to the host server at speeds of up to 144 Kbps. A relay of 144 Kbps allows a parallel network download to be completed in real-time or at most, a one-minute delay and is dependant on the meters internal baud rate. We have included a proprietary TCP/IP protocol into the Aspire Series product series, which in conjunction with the digital network, allows each Aspire to be equipped with an individual IP address that allows real-time access of information from power meters, through a secure Intranet or Internet connection. Furthermore the TCP/IP protocol allows for an early email notification of upset conditions. In the event more data is being transmitted than can be assimilated by the Aspire, the Aspire will send an email notification warning of the situation.The Aspire is able to send early email warnings to various platforms (handhelds, laptops) allowing management to make key decisions regarding load bearing, before the situation becomes critical. The Aspire Series product line offers the following advantages and benefits: * Increased communications * Increased monitoring ability * Elimination of human meter readers. * Increased accuracy * Provides accessibility from remote and difficult sites * Provides real time data capturing * Can disclose and report immediate power outages The Aspire Series product line was invented by Ken Smelquist, our Vice President of Technology and is owned by Optimum Instruments Inc., an Alberta corporation owned and controlled by Mr. Smelquist.Optimum Instruments Inc. granted us an exclusive worldwide license to manufacture, develop, market and sublicense the product line in the world in consideration of 2,000,000 shares of common stock.The license has been renewed through March 31, 2014 for the same consideration. Meters Our Aspire Series product line is a proprietary combination of hardware, firmware and software embedded in the module. The Aspire Series product is an electronic, wireless communication device that is attached to a residence or business meter.The actual Aspire device is equipped with a circuit board that contains a RF (radio frequency) module and a microprocessor.This Aspire module can be and is retrofitted to most existing meters. 31 Aspire Series Product Line Services In the future, we plan to offer a wide variety of services to utility companies and energy service providers in addition to reading their customers' energy meters.We anticipate that these services will include energy management, data storage and archiving, and the provision of real-time energy usage data in order to evaluate energy consumption and determine cost savings procedures. In the future, we plan to provide complete billing and accounting transaction services to utility companies and energy providers as well as end-users of energy. Currently, our Aspire Series product line employs new technology developed to allow utility companies and energy service providers to have a wireless network of intelligent meters, allowing real-time energy consumption data to be collected.We believe that energy service providers will have an opportunity to save money by efficiently collecting accurate energy usage profiles and using this near real-time energy usage data to competitively bid for energy in the newly deregulated energy markets. Currently, our Aspire Series product line has been designed so that an energy service provider can determine exactly how much electric power a metropolitan area, a neighborhood, or even an individual residence is using.Energy users who have Aspire Series product line-equipped meters will have the ability to check their energy consumption and billing rates in real-time by obtaining this information over the Internet, which we believe will promote energy conservation. The Aspire Series Product Line Development We began development of the Aspire Series product line in May 2000. We developed the product from May 1, 2000 to March 31, 2005 and commenced with our first sales of the units in March 2004.We have spent approximately $1,250,000 in developing the Aspire Series product line. We believe our future success will depend, in part, upon our ability to expand and enhance the features of our Aspire Series product line system and to develop and introduce new products designed to meet changing customer needs on a cost-effective and timely basis. Consequently, our failure to respond on a timely basis to technological developments, changes in industry standards or customer requirements, or any significant delay in product development or introduction, could have a material adverse effect on our business and results of operations. We cannot assure you that we will respond effectively to technological changes or new product announcements by others or that we will be able to successfully develop and market new products or product enhancements. Research and Development During the past five years, we have conducted ongoing research and development of our products.We have spent the following sums on research and development: 32 $
